NYCTL 1998-1 Trust v Rodriguez (2017 NY Slip Op 07265)





NYCTL 1998-1 Trust v Rodriguez


2017 NY Slip Op 07265


Decided on October 18, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
JOHN M. LEVENTHAL
JOSEPH J. MALTESE
VALERIE BRATHWAITE NELSON, JJ.


2015-11601
 (Index No. 24609/02)

[*1]NYCTL 1998-1 Trust, et al., plaintiffs, 
vGlizer Rodriguez, appellant, et al., defendants; BH 2105 Atlantic, LLC, intervenor-respondent.


Glizer Rodriguez, Brooklyn, NY, appellant pro se.
Adam Leitman Bailey, P.C., New York, NY (Jeffrey R. Metz of counsel), and Butler, Fitzgerald, Fiveson & McCarthy, P.C., New York, NY, for intervenor-respondent (one brief filed).
Appeal from an order of the Supreme Court, Kings County (Ingrid Joseph, J.), dated October 9, 2015. The order, insofar as appealed from, denied the cross motion of the defendant Glizer Rodriguez, in effect, for leave to reargue her opposition to a prior motion of the intervenor, BH 2105 Atlantic, LLC.

DECISION & ORDER
Cross motion by BH 2105 Atlantic, LLC, inter alia, to dismiss the appeal on the ground that no appeal lies from an order denying reargument. By decision and order on motion of this Court dated June 21, 2016, that branch of the cross motion which is to dismiss the appeal was held in abeyance and referred to the panel of Justices hearing the appeal for determination upon the argument or submission thereof.
Upon the papers filed in support of the cross motion, the papers filed in opposition thereto, and upon the submission of the appeal, it is
ORDERED that the branch of the cross motion which is to dismiss the appeal is granted; and it is further,
ORDERED that the appeal is dismissed, with costs.
The appeal must be dismissed, as no appeal lies from an order denying reargument (see Rosendale v Harrison & Burrowes Bridge Constructors, Inc., 78 AD3d 680).
MASTRO, J.P., LEVENTHAL, MALTESE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court